39 F.3d 1176
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jesse EDMOND, Plaintiff Appellant,v.S. R. WITKOWSKI, Warden, each in his/her official andindividual capacity;  James Sewell, Guard, each in his/herofficial and individual capacity;  Emma Ellis, Each inhis/her official and individual capacity;  CorrectionalOfficer Wilson, Another guard, in his/her official andindividual capacity, Defendants Appellees.
No. 94-6948.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 18, 1994.Decided:  November 15, 1994.

Appeal from the United States District Court for the District of South Carolina, at Anderson.  G. Ross Anderson, Jr., District Judge.  (CA-92-3527)
Jesse Edmond, Appellant Pro Se.  William Benson Darwin, Jr., Holcombe, Bomar, Cothran & Gunn, Spartanburg, SC;  James Victor McDade, Doyle & O'Rourke, Anderson, SC, for Appellees.
D.S.C.
AFFIRMED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Edmond v. Witkowski, No. CA-92-3527 (D.S.C. Aug. 11, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED